DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are directed towards a method of for video decoding in a decoder, apparatus for video decoding, and non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding. The closet prior art is directed towards Pang et al., (U.S. Pus. No. 2015/0271517) and Jeon et al., (U.S. Pub. No. 2011/0280304 A1).  Pang relates to a video coder, e.g., a video encoder and/or a video decoder, determines a central point for the search region, and determines the search region for the current block based on the central point and a defined size and/or shape for the search region. If a portion of the determined search region is unavailable, the video coder may modify the search region. Modification of the search region may include, as examples, padding, shifting, or restricting the search region.  Jeon relates to predicting a current prediction sample by taking the linear interpolation of two previously reconstructed reference sample s that lay along a common angular line. However considering Pang and Jeon, in combination fails to explicitly disclose, suggest or teach the method of for video decoding in a decoder, apparatus for video decoding, and non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding, as recited within claims 1-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486